DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the remarks filed 20 April 2021.  Claims 1, 12 and 17 have been amended. Claims 1-20 are currently pending.  This action has been made Final.

Response to Arguments
Applicant’s argument, see pg. 10, filed 04/20/2021, with respect to the drawings objections have been fully considered and are persuasive.  The objections of the drawings has been withdrawn in light of the amended application. 
Applicant’s argument, see pg. 10, filed 04/20/2021, with respect to the specification objections have been fully considered and are persuasive.  The objections of the specification has been withdrawn in light of the amended application. 
Applicant’s argument, see pg. 10, filed 04/20/2021, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 17 has been withdrawn in light of the amended application. 
Applicant’s arguments, see pgs. 10-13, filed 04/20/2021, with respect to the rejection(s) of claim(s) 1, 2, 5, 7, 8, 12, 13-14 and 17 under 35 U.S.C. 103 have been fully considered and are moot.  See response arguments below. 


As noted in the Office Action, see pg. 7, and in Kroop, see par. 41, “when an anomaly is detected or determined, the perception/prediction engine 140 can submit a teleassistance inquiry (interpreted to be the training signal) to the teleassistance module (the module is within the control system and responsive to the teleassistance inquiry). The teleassistance module 125 can treat the inquiry 143 based on the type of anomaly to, for example, compile sensor data (storing sensor data)” and after the sensor data is stored, “The teleassistance module 125 may then transmit the inquiry 143 to the teleassistance operator(s) 199 for processing” (sending the teleassistance inquiry to a remote system away from the vehicle).

Applicant further argues, see pg. 12 of remarks, “Kroop does not disclose, in response to the training signal, the control to "store a first segment of the sensor data stream into the non-volatile memory". Par. [0091] of Kroop merely has a generic description of the computer 700 can have non-volatile memory. The generic discussion is insufficient to meet the specific feature of "a controller configured to receive the training signal and in response, store a first segment of the sensor data stream into the non-volatile memory"”. See updated 35 U.S.C. 103 rejection below. 

Regarding claim 9, applicant argues, see pg. 12 of remarks, that “Kroop does not disclose how to collect sensor data for the further training of a self- driving vehicle. Instead, reporting a detected anomaly to a remote transport system" for teleassistance is substantially different from collecting 
As noted in the office action, Kroop, par. 41 recites “when an anomaly is detected or determined, the perception/prediction engine 140 can submit a teleassistance inquiry to the teleassistance module. The teleassistance module 125 can treat the inquiry 143 based on the type of anomaly to, for example, compile sensor data (storing sensor data based on detected anomaly)” and after the sensor data is stored, “The teleassistance module 125 may then transmit the inquiry 143 to the teleassistance operator(s) 199 for processing”.  The system is sending the teleassistance inquiry, which has the sensor data, to a remote system away from the vehicle for processing.

Applicant further argues, see pgs. 12-13 of remarks, that “Since the ring buffer 122 is designed merely to record the status data of CAN (Controller Area Network) frames, the use of the ring buffer 122 of Iwaasa in the self-driver vehicle of Kroop does not lead to a "cyclic buffer configured to buffer the sensor data stream"”. 
Iwaasa, par. 139 recites “status data generated in one of the ECUs 110 based on detection information by the front radar sensor 130-1 and on pickup images by the front camera sensor”.
Par. 66 recites “The status of an occupant of the vehicle refers to the state of an occupant (a driver and a passenger) of the vehicle. The state of the occupant of the vehicle is, for example, the state representing whether or not the driver looks away, which is detected based on an image of the driver acquired with a camera disposed in a vehicle cabin, or a heart rate of the driver detected with a heart rate detection electrode disposed in the vehicle cabin.”
Par. 70 recites “The status data includes not only the data described before but also pickup images, various control command values, flag establishment histories in various control, diagnosis (self-The status data is generated by digital-converting the signals, which are detected with sensors.”
Par. 100 recites “The data field in the CAN frame contains the status data…”, which means that recording the status data of CAN (Controller Area Network) frames into the ring buffer does lead to a "cyclic buffer configured to buffer the sensor data stream".

Regarding claim 17, applicant further argues, see pgs. 13 of remarks, that “Iwaasa does not disclose a "cyclic buffer configured to buffer the sensor data stream". What is stored in the ring buffer of Iwaasa is status data of CAN (Controller Area Network) frames. Thus, the device of Iwaasa cannot copy a segment of the sensor data stream from the ring buffer.”
Iwaasa, par. 139 recites “status data generated in one of the ECUs 110 based on detection information by the front radar sensor 130-1 and on pickup images by the front camera sensor”.
Par. 66 recites “The status of an occupant of the vehicle refers to the state of an occupant (a driver and a passenger) of the vehicle. The state of the occupant of the vehicle is, for example, the state representing whether or not the driver looks away, which is detected based on an image of the driver acquired with a camera disposed in a vehicle cabin, or a heart rate of the driver detected with a heart rate detection electrode disposed in the vehicle cabin.”
Par. 70 recites “The status data includes not only the data described before but also pickup images, various control command values, flag establishment histories in various control, diagnosis (self-diagnosis) information, and voltage values of in-vehicle batteries. The status data is generated by digital-converting the signals, which are detected with sensors.”
Par. 100 recites “The data field in the CAN frame contains the status data…”, which means that Iwaasa does disclose a "cyclic buffer configured to buffer the sensor data stream" and subsequently copying a segment of the sensor data stream from the ring buffer.

Regarding claims 12 and 13-14, applicant further argues, see pgs. 13 of remarks, that “Kroop and Iwaasa do not disclose a "cyclic buffer configured to buffer the sensor data stream received in the communication interface". The ring buffer of Iwaasa buffers status data of CAN (Controller Area Network) frames. Since Iwaasa and Nix are insufficient to cure the deficiencies of Kroop, claim 12 and its dependent claims are seen patentable”.
As noted above, the ring buffer of Iwaasa does buffer sensor data received in the communication interface, therefore claims 12 and its dependent claims are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop et al. (US 20180257643) in view of Iwaasa (US 20170148237 found in IDS). From here on, Kroop et al. will be referred to as Kroop.

Regarding claim 1, Kroop teaches,
An autonomous vehicle (par. 28, fig. 1 self-driving vehicle element 100), comprising:
Sensors configured to generate a sensor data stream during operations of the autonomous vehicle on a road (par. 31, the SDV 100 can be equipped with multiple types of sensors 102 which can combine to provide a computerized perception of the space and the physical environment surrounding the SDV);
an advanced driver assistance system configured to operate the autonomous vehicle on the road based on the sensor data stream (par. 29, the control system 120 can utilize specific sensor resources in order to autonomously operate the SDV and fig. 1, Camera 110, LIDAR 112 and Radar 114 sensors used), wherein the advanced driver assistance system is further configured to generate a training signal in response to a fault in object detection, recognition, identification or classification (par. 41, when an anomaly is detected or determined, the perception/prediction engine can submit a teleassistance inquiry (the training signal). Par. 40, the anomaly can comprise a detection anomaly in which the control system has difficulty detecting objects an identification or classification anomaly in which the perception/prediction engine 140 has 
a non-volatile memory (par. 95, The computer system 800 may also include the ROM 830 or other static storage device for storing static information…);
a controller configured to receive the training signal and in response, store a first segment of the sensor data stream (par. 41, when an anomaly is detected or determined, the perception/prediction engine can submit a teleassistance inquiry (the signal) to the teleassistance module (the part of the controller that receives the signal). The teleassistance module can treat the inquiry (the signal) based on the type of anomaly to... compile sensor data... encode the sensor data... with the inquiry),…
	Kroop does not teach, 
a cyclic buffer configured to buffer the sensor data stream; and
…store a first segment of the sensor data stream into the non-volatile memory, wherein the first segment is longer than a second segment of the sensor data stream buffered in the cyclic buffer at the time of the training signal.
	Iwaasa does teach,
 a cyclic buffer (par. 123, Part of the RAM is utilized as a ring buffer of the data recording ECU 120) configured to buffer the sensor data stream (par. 188, The ring buffer 122 records the status data contained in all the CAN frames received by the reception processing unit, par. 100, The data field in the CAN frame contains the status data and par. 70, The status data includes… pickup images, various control command values, flag establishment histories in various control, diagnosis (self-diagnosis) information, and voltage values of in-vehicle batteries. The status data is generated by digital-converting the signals, which are detected with sensors); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle system, including a volatile memory, that records sensor data relating to an anomaly as taught by Kroop to allocate a portion of the volatile memory to include a cyclic buffer in the data recording system as taught by Iwaasa. One would be motivated to allocate a portion of the volatile memory to include a cyclic buffer to buffer sensor data because this allows a specific segment of data associated with a time period to be recorded (Iwaasa, par. 196) and also allows for the oldest data to be overwritten with newer data (Iwaasa, par. 191). 
It would have been further obvious to modify the autonomous vehicle system, including a non-volatile memory, that records sensor data relating to an anomaly such as a potential collision (Kroop, par. 78) as taught by Kroop to further allocate a portion of the non-volatile to record sensor data from the cyclic buffer before the detected event and from the sensors at the time of the detected. One would be motivated to allocate a part of the non-volatile memory to store sensor because this allows for the 

	Regarding claim 2, Kroop in view of Iwaasa teaches all elements of claim 1. 
	Kroop does not teach the first segment includes the second segment.
Iwaasa does teach the first segment includes the second segment (Fig. 13, shows recorded data for a first segment comprising time from -10000 through +10000 milliseconds. The second segment comprises time from -10000 through 0 milliseconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recorded data segment as taught by Kroop to be further include the first stored segment in the non-volatile memory includes the second segment of data in the cyclic buffer at the time of the signal. One would be motivated to do this because this allows for the data from before, during and after the occurrence of the event to be recorded (Iwaasa, par. 202).

Regarding claim 5, Kroop in view of Iwaasa teaches all elements of claims 1 and 2.
Kroop does not teach the controller is configured to retrieve an oldest portion from the cyclic buffer while receiving a portion from the sensor data stream, and buffer the received portion into memory units occupied by the oldest portion.
Iwaasa does teach the controller is configured to retrieve an oldest portion from the cyclic buffer while receiving a portion from the sensor data stream, and buffer the received portion into memory units occupied by the oldest portion (par. 191, when the latest status data acquired by the reception processing unit 121 is recorded on the ring buffer 122, a recording region where the oldest status data is recorded is overwritten with the latest status data).


	Regarding claim 7, Kroop in view of Iwaasa teaches all elements of claim 1. Kroop further teaches the sensors include a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination thereof (par. 29, the control system 120 can utilize specific sensor resources in order to autonomously operate the SDV and fig. 1, Camera 110, LIDAR 112 and Radar 114 sensors used).

Regarding claim 8, Kroop in view of Iwaasa teaches all elements of claim 1 and 7. Kroop further teaches, the advanced driver assistance system includes a map of the road and an artificial neural network (par. 88, the computer system can be utilized as components of a neural network array implementing a machine learning model and utilizing road network maps stored in memory).
Kroop further teaches the advanced driver assistance system is configured to generate the training signal in response to a mismatch between identification of an object in the map of the road and identification of a corresponding object (par. 45, the perception engine 215 can dynamically compare the sensor data with sequential, on-board localization maps of the given region in which the SDV operates. Par. 47, the perception engine can identify a detection anomaly. If the detection anomaly is critical the perception engine can provide a detection inquiry (the signal) to a teleassistance module) via applying the sensor data stream in the artificial neural network (par. 88, last sentence, the perception engine can be implemented using the neural network).  


receiving, in a data recorder of an autonomous vehicle, a sensor data stream generated by sensors of the autonomous vehicle during operations of the autonomous vehicle on a road (par. 63, self-driving vehicle utilizing sensor data to navigate an environment… a data processing system comprising a computer stack that includes a combination of one or more processors, FPGAs, and/or memory units);…
receiving, in the data recorder, a trigger signal generated by an advanced driver assistance system of the autonomous vehicle (Par. 47, the perception engine can identify a detection anomaly. If the detection anomaly is critical the perception engine can provide a detection inquiry (the signal) to a teleassistance module); and
responsive to the trigger signal:
transmitting, from the non-volatile memory to a remote server (par. 93, the memory can execute to identify detection or object anomalies, and transmit teleassistance inquiries to a backend transport system or teleassistance system over the network. Par. 41, compile sensor data... encode the sensor data with the inquiry (this means the data is in the transmitted inquiry)).
	Kroop does not teach,
buffering the sensor data stream into a cyclic buffer of the data recorder;
responsive to the trigger signal:
copying a first segment of the sensor data stream from the cyclic buffer into a non-volatile memory of the data recorder 
	storing, a second segment of the sensor data stream into the non-volatile memory, the second segment of the sensor data stream being generated after the trigger signal
	Iwaasa does teach, 

receiving, in the data recorder, a trigger signal generated by an advanced driver assistance system of the autonomous vehicle (par. 181, The data recording ECU 120 includes... an event detection unit 123 and par. 196, the data acquisition unit is notified of the occurrence of the event); and
responsive to the trigger signal:
copying a first segment of the sensor data stream from the cyclic buffer into a non-volatile memory of the data recorder (Par. 126, the data acquisition unit 124A is notified of the occurrence of the event and... all the status data recorded on the ring buffer 122 for past α seconds before the current control period, and records the data on the data holding unit and par. 126, The nonvolatile memory 14 holds the status data recorded by the data recording ECU 120 when a specified event occurs);
storing, a second segment of the sensor data stream into the non-volatile memory, the second segment of the sensor data stream being generated after the trigger signal (par. 198, the data acquisition unit is notified of the occurrence of the event and the event ID from the event detection unit, the data acquisition unit acquires only the status data relating to the event ID from all the status data recorded on the ring buffer until β seconds elapse after the current control period, and records the data on the data holding unit and par. 126, The nonvolatile memory… also records the subsequent change data representing a subsequent change (a specified operation or a specified change in state 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method implemented by an autonomous vehicle system, including a volatile memory, to record sensor data relating to an anomaly as taught by Kroop to further allocate a portion of the volatile memory to include a cyclic buffer in the data recording system as taught by Iwaasa. One would be motivated to allocate a portion of the volatile memory to include a cyclic buffer to buffer sensor data because this allows a specific segment of past data associated with a time period to be recorded (Iwaasa, par. 196) and also allows for the oldest data to be overwritten with newer data (Iwaasa, par. 191). 
It would have been further obvious to modify the method implemented by an autonomous vehicle system, including a non-volatile memory, to record sensor data relating to an anomaly as taught by Kroop to further allocate a portion of the non-volatile to record sensor data from the cyclic buffer before the detected event and from the sensors at the time of the detected. One would be motivated to allocate a part of the non-volatile memory to store sensor because this allows for the data from before, during and after the occurrence of the event to be recorded (Iwaasa, par. 202) and then read out after the vehicle has been shut off (Iwaasa, par. 132).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recording sensor data from an autonomous vehicle based on a trigger signal and transmitting it to a remote server as taught by Kroop to further include buffering the sensor data from before and after the trigger signal into the non-volatile memory. One would be motivated to record sensor data from before and after the trigger signal because this allows a specific segment of past data to be selected and recorded into non-volatile memory (Iwaasa, par. 196) 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa as applied to claims 1 and 2 above, and further in view of Nix (US 10308181 found in the IDS).
Kroop in view of Iwaasa teaches all elements of claims 1 and 2. Kroop and Iwaasa further teaches copy the second segment from the cyclic buffer to the non-volatile memory (Par. 196, the data acquisition unit is notified of the occurrence of the event and... all the status data recorded on the ring buffer for past α seconds before the current control period, and records the data on the data holding unit).
Kroop in view of Iwaasa does not teach write into the non-volatile memory a third segment that follows the second segment in the sensor data stream without the second segment going through any cyclic buffer.
Nix does teach teach write into the non-volatile memory a third segment that follows the second segment in the sensor data stream without the second segment going through any cyclic buffer (fig. 3, in response to a signal 70, copy second segment from buffer and write third segment following second segment without the buffer 76, 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of recording data from the sensors as taught by Kroop and Iwaasa to further include recording the data segment after the signal without going through a cyclic buffer as taught by Nix. One would be motivated to do this because the separation of pre-event data buffering and post-event data allows the system to run three concurrent execution threads (fig. 3 and col. 4 lines 64-65) 54 (pre-buffering data, col. 5, lines 7-15), 56 (monitoring image processor for event alert, col. 6, lines 20-22) and 58 (updating histograms and counters with real time data, col. 9, lines 27-.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa as applied to claims 1-2 and 5 above, and further in view of Fujii (US 20140215119).
Kroop in view of Iwaasa teaches all aspects of claims 1-2 and 5.
Kroop and Iwaasa do not teach the controller is configured to, as a response to the training signal, write the oldest portion retrieved from the cyclic buffer in parallel with buffering the received portion into the cyclic buffer.
Fujii does teach the controller is configured to, as a response to the training signal (par. 38, The abnormality detection unit detects an abnormality), write the oldest portion retrieved from the cyclic buffer in parallel with buffering the received portion into the cyclic buffer (par. 40, the main CPU 110 can read data from the ring buffer and then write the read data to the non-volatile memory in parallel to a data write operation to the ring buffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data transfer into and out of the cyclic buffer as taught by Kroop in view of Iwaasa to further include writing the oldest retrieved portion from the buffer at the same time as buffering new data into the cyclic buffer as taught by Fujii. One would be motivated to do this because if an abnormality occurs, the power supply could be turned off or interrupted. With this configuration, even in case of emergency such as an abnormality etc., while the read control unit reads important data from the ring buffer and then writes the data to the non-volatile memory, the write control unit can write the operation log, state log, etc. of each functional part to the ring buffer in parallel without interruption (Fujii, par. 39-40)

Claims 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa as applied to claims 1, 7-8 and 17 above, and further in view of Breed et al. (US 20050273218). From here on Breed et al. will be referred to as Breed.

Regarding claim 9, Kroop in view of Iwaasa teaches all elements of claims 1 and 7-8. Kroop further teaches after the training signal, the autonomous vehicle is configured to transmit the first segment of the sensor data stream from the non-volatile memory to a remote server (par. 93, the memory can execute to identify detection or object anomalies, and transmit teleassistance inquiries to a backend transport system or teleassistance system over the network and receive a resolution response. Par. 41, the system compiles sensor data... encode the sensor data with the inquiry which means the data is in the transmitted inquiry).
Kroop and Iwaasa does not teach a remote server that is configured to use the first segment of the sensor data stream in at least updating the map of the road, the artificial neural network, or both the map and the artificial neural network.
Breed does teach a remote server that is configured to use the first segment of the sensor data stream in at least updating the map of the road, the artificial neural network, or both the map and the artificial neural network (par. 727, the signals received from the sensors are input into a pattern recognition training algorithm… as the vehicle manufacturer updates the neural networks, the newer version can be downloaded to particular vehicles… via a cellular network or by satellite).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ADAS and data transmission to a remote server as taught by Kroop and Iwaasa to further include updating the neural network of the ADAS using the transmitted data. One would be motivated to do this because as more and more vehicles are reporting cases that perhaps are also examined by engineers or mechanics, the results can be sent to the subject vehicle or to all similar 

Regarding claim 10, Kroop in view of Iwaasa and Breed teaches all elements of claims 1 and 7-9.
Iwaasa further teaches the advanced driver assistance system is further configured to generate an accident signal in response to detection or prediction of an accident (fig. 6 shows an event determination unit that sets a trigger state setting unit and par. 63, examples of the event also include detection of collision between the vehicle and another object); and the controller is further configured to receive the accident signal and in response, copy a content of the cyclic buffer into the non-volatile memory (fig. 16 shows a trigger is detected (S1) which causes data from the ring buffer to be copied onto a data holding unit (S4-S5)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ADAS and data recorder as taught by Kroop in view of Iwaasa and Breed to further include recording data to a non-volatile memory in response to a signal from the accident detection/prediction system as taught by Iwaasa. One would be motivated to record the accident data to non-volatile memory because this allows the data recording ECU to be read even in the case where the vehicle is damaged by collision with another vehicle (Iwaasa, par. 89). Having data describing the collision situation helps the user to better understand how and why the collision happened and who’s at fault.


Regarding claim 18, Kroop in view of Iwaasa teaches all elements of claims 17. Kroop further teaches,

generating the trigger signal in response to the mismatch (par. 41, when an anomaly is detected or determined, the perception/prediction engine can submit a teleassistance inquiry (the signal). Par. 40, the anomaly can comprise… an identification or classification anomaly in which the perception/prediction engine has difficulty classifying detected objects).
Transmitting the sensor data stream from the non-volatile memory to the server (par. 93, the memory can execute to identify detection or object anomalies, and transmit teleassistance inquiries to a backend transport system or teleassistance system over the network and receive a resolution response. Par. 41, compile sensor data... encode the sensor data with the inquiry (this means the data is in the transmitted inquiry)).
	Kroop and Iwaasa does not teach, 
updating, using the first and second segments of the sensor data stream transmitted from the non-volatile memory to the server, the map of the road, the artificial neural network, or both the map and the artificial neural network.
	Breed does teach,
updating, using the first and second segments of the sensor data stream transmitted from the non-volatile memory to the server, the map of the road, the artificial neural network, or both the map and the artificial neural network (par. 727, the signals received from the sensors are input 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for data recording and transmission to a remote server based on a mismatch in object identification as taught by Kroop and Iwaasa to further include updating the neural network of the ADAS using the transmitted data. One would be motivated to do this because as more and more vehicles are reporting cases that perhaps are also examined by engineers or mechanics, the results can be sent to the subject vehicle or to all similar vehicles and the diagnostic software updated automatically. Thus, all vehicles can have the benefit from information relative to performing the diagnostic function (Breed, par. 649). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa and Breed as applied to claims 1 and 7-10 above, and further in view of Gortsas (US 20200175787).
Kroop in view of Iwaasa and Breed teaches all elements of claims 1, and 7-10.
Kroop in view of Iwaasa and Breed do not teach the controller is further configured to, in response to the accident signal, stop buffering data from the sensor data stream into the cyclic buffer.
Gortsas does teach the controller is further configured to, in response to the accident signal, stop buffering data from the sensor data stream into the cyclic buffer (par. 29,  If control unit detects a signal of collision recognition unit that a collision of the vehicle has taken place or a collision of the vehicle with an object in the surroundings is to take place soon, the data stored in memory unit may thus be frozen, whereby subsequent changes and also deletion or overwriting of the data are prevented).
. 

Claims 12 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa and in further view of Nix.

Regarding claim 12, Kroop teaches,
A data recorder of an autonomous vehicle (par. 34, the sensor systems collectively provide sensor data to a perception/prediction engine of the control system), comprising:
a non-volatile memory (par. 91, the computer system can further be implemented using any combination of volatile and/or non-volatile memory, such as flash memory…);
a communication interface configured to receive a sensor data stream from sensors of the autonomous vehicle (par. 31, the control system can operate within the SDV to receive sensor data from the collection of sensors);…
a controller configured to receive a trigger signal (par. 41, when an anomaly is detected or determined, the perception/prediction engine can submit a teleassistance inquiry (the signal) to the teleassistance module (the controller receiving the signal) and in response:
store…, a portion of the sensor data stream… (par. 41, The teleassistance module 125 can treat the inquiry 143 based on the type of anomaly to... compile sensor data... encode the sensor data.... with the inquiry); and…

a first cyclic buffer configured to buffer the sensor data stream received in the communication interface; and…
copy at least a part of the content of the first cyclic buffer into the non-volatile memory; and
store, into the non-volatile memory, a portion of the sensor data stream following the trigger signal without using a second cyclic buffer to buffer the portion.
Iwaasa does teach,
a first cyclic buffer (par. 123, Part of the RAM is utilized as a ring buffer of the data recording ECU 120) configured to buffer the sensor data stream received in the communication interface (par. 188, The ring buffer 122 records the status data contained in all the CAN frames received by the reception processing unit, par. 100, The data field in the CAN frame contains the status data and par. 70, The status data includes… pickup images, various control command values, flag establishment histories in various control, diagnosis (self-diagnosis) information, and voltage values of in-vehicle batteries. The status data is generated by digital-converting the signals, which are detected with sensors); and
a controller configured to receive a trigger signal and in response (par. 181, The data recording ECU includes... an event detection unit):
copy at least a part of the content of the first cyclic buffer into the non-volatile memory (Par. 196, the data acquisition unit 124A is notified of the occurrence of the event and... all the status data recorded on the ring buffer 122 for past α seconds before the current control period, and records the data on the data holding unit and par. 126, The nonvolatile memory 14 holds the status data recorded by the data recording ECU 120 when a specified event occurs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method implemented by an autonomous vehicle system, including 
It would have been further obvious to modify the method implemented by an autonomous vehicle system, including a non-volatile memory, to record sensor data relating to an anomaly as taught by Kroop to further allocate a portion of the non-volatile to record sensor data from the cyclic buffer before the detected event and from the sensors at the time of the detected. One would be motivated to allocate a part of the non-volatile memory to store sensor because this allows for the data from before, during and after the occurrence of the event to be recorded (Iwaasa, par. 202) and then read out after the vehicle has been shut off (Iwaasa, par. 132).
	The combination of Kroop and Iwaasa does not teach,
store, into the non-volatile memory, a portion of the sensor data stream following the trigger signal without using a second cyclic buffer to buffer the portion.
	However, Nix does teach,
store, into the non-volatile memory, a portion of the sensor data stream following the trigger signal without using a second cyclic buffer to buffer the portion (Fig. 10 shows pre-event, event and post-event data stored in non-volatile memory. Fig. 3, shows only pre-event data is buffered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data recorder using a cyclic buffer for pre-trigger data as taught by Kroop and Iwaasa to further include storing post-trigger data without using a cyclic buffer. One would be motivated to do this because the separation of pre-event data buffering and post-event data allows the 

	Regarding claim 13, Kroop in view of Iwaasa and in further view of Nix teaches all aspects of claim 12. Kroop further teaches the trigger signal is a training signal generated by an advanced driver assistance system of the vehicle in response to a fault in object detection, recognition, identification or classification (par. 41, when an anomaly is detected or determined, the perception/prediction engine 140 can submit a teleassistance inquiry. Par. 40, the anomaly can comprise a detection anomaly in which the control system 120 has difficulty detecting objects (e.g., due to an occlusion), an identification or classification anomaly in which the perception/prediction engine 140 has difficulty classifying detected objects, or a fault anomaly corresponding to a diagnostics fault or failure of a component of the SDV).

	Regarding claim 14, Kroop in view of Iwaasa and in further view of Nix teaches all aspects of claims 12 and 13. 
	Kroop does not teach the controller is configured to receive a time window indicator and select the part and the portion according to the time window indicator.
	Iwaasa does teach the controller is configured to receive a time window indicator (par. 187, When occurrence of an event is detected by the event detection unit, the reception processing unit extracts from the data field in the CAN frame the cumulative number of times of startup and time stamp data at the time of occurrence of the event) and select the part and the portion according to the time 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data recorder and training signal based on a detected event as taught by Kroop in view of Iwaasa and in further view of Nix to further include having a time indicator based on the detected event and selecting a portion of the data corresponding to the detected event as taught by Iwaasa. One would be motivated to do this because it allows the data acquisition unit to acquire only the status data relating to the event ID (par. 198). This prevents unrelated data from being recorded.

Claims 4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop  in view of Iwaasa and Nix as applied to claims 1-3 and 12-14 above, and further in view of Talagala et al. (US 20130097369). From here on, Talagala et al. will be referred to as Talagala.

Regarding claim 4, Kroop in view of Iwaasa and Nix teaches all aspects of claims 1-3.
Kroop in view of Iwaasa and Nix do not teach the controller is configured to, as a response to the training signal, copy the second segment to the non-volatile memory in parallel with writing the third segment into the non-volatile memory.
Talagala does teach the controller is configured to, as a response to the training signal (par. 332, The monitor module may be configured to sense triggering events, such as restart condition and par. 344, ensure that the triggered data on the ACM (memory) buffers is committed to the solid-state storage media in the event of a failure or other restart), copy the second segment to the non-volatile memory in parallel with writing the third segment into the non-volatile memory (par. 344, two or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify copying a segment of data from a cyclic buffer and writing another segment following it without going through a cyclic buffer to a non-volatile memory as taught by Kroop in view of Iwaasa and Nix to further include writing the two segments of data in parallel to non-volatile memory as taught by Talagala. One would be motivated to do this because it would allow the system to reduce the hold-up time required to commit data of the ACM (memory) to the solid-state storage media (Talagala, par. 344). This means that the data held will be transferred to the non-volatile memory quicker.

Regarding claim 15, Kroop in view of Iwaasa and Nix teaches all aspects of claim 12-14.
Kroop in view of Iwaasa and Nix do not teach the controller is configured to copy the part and store the portion concurrently.
	Talagala does teach the controller is configured to copy the part and store the portion concurrently (par. 344, two or more write operations may occur simultaneously (e.g., concurrently on separate banks of the solid-state storage media)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify copying a segment of data from a cyclic buffer and writing another segment following it without going through a cyclic buffer to a non-volatile memory as taught by Kroop in view of Iwaasa and Nix to further include writing the two segments of data concurrently to non-volatile memory as taught by Talagala. One would be motivated to do this because it would allow the system to reduce the hold-up time required to commit data of the ACM (memory) to the solid-state 

Regarding claim 16, Kroop in view of Iwaasa and Nix and in further view of Talagala teaches all aspects of claims 12-15. Kroop further teaches the non-volatile memory includes NAND flash memory (par. 91, computer system can further be implemented using any combination of volatile and/or non-volatile memory, such as flash memory and par. 25, flash memory (such as those carried on smartphones, multifunctional devices or tablets) and smartphones typically use NAND flash memory).
Kroop does not teach the cyclic buffer includes volatile memories.
Iwaasa does teach the cyclic buffer includes volatile memories (par. 123, part of the RAM (RAM is typically volatile memory) is utilized as a ring buffer of the data recording ECU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory storage as taught by Kroop in view of Iwaasa and Nix and in further view of Talagala to further include the cyclic buffer using RAM as taught by Iwaasa and a non-volatile memory using NAND flash memory as taught by Kroop. One would be motivated to use volatile RAM as the cyclic buffer because RAM is well known in the art to temporarily read and write data in a computing system without needing a large memory bank and Iwaasa teaches the RAM is used to expand the programs executed by the CPU and temporarily hold data such as the data utilized when the CPU executes the programs (Iwaasa, par. 123). One would be motivated to use NAND flash memory for the non-volatile memory because it is well known in the art to be used with video recorders, cameras and sensors to store and hold data without requiring power which is needed for a vehicle once it turns off or loses power in case of an accident.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa and Breed as applied to claims 17-18 above, and further in view of Talagala.
Kroop in view of Iwaasa and Breed teaches all aspects of claim 17-18. Kroop further teaches,
 generating, by the sensors including a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination thereof, the sensor data stream (par. 31, the SDV 100 can be equipped with multiple types of sensors 102 which can combine to provide a computerized perception of the space and the physical environment surrounding the SDV);…
Kroop in view of Iwaasa and Breed do not teach,
wherein the copying and the storing are performed in parallel.
Talagala does teach, wherein the copying and the storing are performed in parallel (par. 344, two or more write operations may occur simultaneously (e.g., concurrently on separate banks of the solid-state storage media)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using sensors to generate data and then copying a segment of that data from a cyclic buffer and writing another segment following it to a non-volatile memory as taught by Kroop in view of Iwaasa and Breed to further include to further include writing the two segments of data concurrently to non-volatile memory as taught by Talagala. One would be motivated to do this because it would allow the system to reduce the hold-up time required to commit data of the ACM (memory) to the solid-state storage media (Talagala, par. 344). This means that the data held can be transferred to the non-volatile memory quicker. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa, Breed and Talagala as applied to claims 17-19 above, and further in view of Paley et al. (US 20200089580). From here on, Paley et al. will be referred to as Paley.

detecting or predicting an accident by the advanced driver assistance system (fig. 6 shows an event determination unit that sets a trigger state setting unit and par. 63, examples of the event also include detection of collision between the vehicle and another object); and
in response to a detection or prediction of the accident, copying data from the cyclic buffer into the non-volatile memory (fig. 16 shows a trigger is detected (S1) which causes data from the ring buffer to be copied onto a data holding unit (S4-S5)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for buffering and recording data as taught by Kroop in view of Iwaasa, Breed and Talagala to further include detecting or predicting an accident and copying data from a cyclic buffer to a non-volatile memory as taught by Iwaasa. One would be motivated to record the accident data to non-volatile memory because this allows the data recording ECU to be read even in the case where the vehicle is damaged by collision with another vehicle (Iwaasa, par. 89). Having data describing the collision situation helps the user to better understand how and why the collision happened and who’s at fault.
Iwaasa does not teach in response to a detection or prediction of the accident, copying data from the cyclic buffer into a slot selected round robin from the plurality of slots in the non-volatile memory.
Paley does teach copying data from the cyclic buffer into a slot selected round robin from the plurality of slots in the non-volatile memory (par. 23, one or more log buffers (a log buffer is a ring buffer) managed within the volatile memory can be utilized to temporarily store the transaction information prior to writing the transaction information into the log band of the non-volatile memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify writing data to the non-volatile memory as taught by Kroop in view of Iwaasa, Breed and Talagala to further include the data is written to the non-volatile memory in a round robin fashion as taught by Paley. One would be motivated to do this because it ensures that the context information stored on the non-volatile memory is largely up-to-date and can reliably be rebuilt in the event of a power failure (Paley, par. 33). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blayvas (US 10386792) teaches recording sensor data into a buffer in response to a fault in object detection and then training the object detection system based on the recorded sensor data.
Nix (US 10427655) teaches in response to a surprising event, recording sensor data from before and after the event in a buffer. Then the sensor data is sent to a remote station where the data is analyzed and used to update the driver assistance system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665